Order reversed, with costs in all courts, for the reasons stated in the dissenting opinion at the Appellate Division and the matter remitted to Special Term for new findings in accordance with the following memorandum: Claimants were not entitled to and were not granted a new opportunity to establish Mitchell-Lama subsidized housing as the highest and best use for the subject property (see City of New York [Shorefront High School—Rudnick], 25 N Y 2d 146, 150). The amendment of the remittitur made clear that the .Special Term was to determine value “ upon the record now before it ” (26 N Y 2d 748). Upon re-examination of the original record on the first trial, Special Term should make an evaluation of the subject property for the development of small residences, but, if deemed necessary, may take additional evidence on that narrow issue.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.